DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 16-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 8/19/2022 with respect to claim(s) 16-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/19/2022 with respect to claim(s) 29-32 with respect to Sauer have been fully considered but they are not persuasive. 
In response to applicants’ arguments of claim 29 related to “axial movement”, it can be seen in fig. 1 that there is allowable play between both pipes that a seal would be maintained AND that the inner pipe could go further into the outer pipe.
Therefore, applicant’s arguments are not persuasive. 
 In response to applicant’s arguments of claim 29 related to the “single-piece construction”, examiner agrees that there is two-piece construction shown in fig. 1, however, modifying parts from a multiple-pieces to a single-piece construction is knowledge within one of ordinary skill in the art to reduce the number of parts and assembly costs/time. 
Therefore, applicant’s arguments are not persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “friction locked, axially-tolerant” in claim 26 is a relative term which renders the claim indefinite. The term “friction locked, axially-tolerant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21, 25-26, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (U.S. Patent No. 8,499,840).
Claim 16, Bennett discloses: 
A sealed coupling (see figs. 3-7) between at least two pipes (102 and 104, figs. 6-7) that are mounted to one another, 
wherein the sealed coupling is formed on the at least two pipes in an overlap region (112, fig. 6) of the at least two pipes by lateral surfaces abutting one another (see fig. 7, where lateral surfaces are abutting each other), 
wherein an inner pipe (102, fig. 6) of the at least two pipes is mounted inside an outer pipe (104, fig. 6) of the at least two pipes in an axial floating manner, 
forming a seal between the at least two pipes in an axial direction that is capable of and configured in a mounted state to permit relative axial displacement (is inherent that axial displacement is possible in threaded connections) between the inner and outer pipes upon changes in temperature while maintaining the seal (it does not appear that a change in temperature would affect the threaded connection), 
with the outer pipe being an integral single-piece construction (see fig. 6) that is free of a clamp that surrounds the outer pipe at the seal (see fig. 6), 
wherein a deformation point (180, figs. 3-7) is disposed at a predefined circumferential position having an axial length on a free end of the outer pipe in the overlap region.

Claim 17, Bennett discloses: 
The sealed coupling of claim 16 wherein the at least two pipes comprise a discharge pipe (104, fig. 6) connected to a cell of the electrolysis facility (it appears the discharge pipe would be capable of connecting to a cell of an electrolysis facility; for naming purposes of the rejection, “cell of a hydrocarbon production facility” will be referred to “cell of an electrolysis facility” in the claims) and a collecting pipe (102, fig. 6).

	Claim 18, Bennett discloses: 
The sealed coupling of claim 16 wherein the deformation point is one of a plurality of deformation points disposed circumferentially  (see fig. 6, where there are a plurality of deformation points) or wherein the deformation point is one of a pair of deformation points that are disposed opposite one another.

	Claim 19, Bennett discloses: 
The sealed coupling of claim 16, wherein at least one of: 
a lateral surface (146, fig. 7) of an inner lateral surface of the outer pipe and an outer lateral surface (156, fig. 7) of the inner pipe define a sealing surface that overlaps the deformation point in the axial direction (see near 1 figs. 4-5 and 7, where a lateral surfaces of the inner and outer pipe would define a sealing surface); 
both the inner lateral surface of the outer pipe and the outer lateral surface of the inner pipe define a sealing surface that overlaps the deformation point axially in an inward direction (see figs. 4-5 and 7); or 2Serial No. 16/608,918
the inner lateral surface of the outer pipe defines a sealing surface that is disposed farther inward than the deformation point and the outer lateral surface of the inner pipe defines a sealing surface that extends up to a free end of the inner pipe.

Claim 20, Bennett discloses: 
The sealed coupling of claim 16 wherein the deformation point comprises a compensation region (see near 180 in fig. 7, where there is a hole) or is configured for a conical widening of a free end of the outer pipe.

	Claim 21, Bennett discloses:
The sealed coupling of claim 16 wherein at least one of: 
a wall, an inner lateral surface, or an outer lateral surface of the inner pipe has a conicity (see fig. 7, where the entire sealing surface of the threading defines a conicity) on which a sealing surface is formed.

	Claim 25, Bennett discloses: 
The sealed coupling of claim 16, wherein the deformation point is formed as a compensation slot having a hole as a compensation region (see fig. 7).

	Claim 26, as best understood, Bennett discloses: 
The sealed coupling of claim 16 formed by a friction-locked, axially-tolerant pipe-in-pipe arrangement configured to seal upon friction lock by elastic deformation (it can be seen in figs. 8-9, that when an expander is pushed through both tubes, there is some play between both pipes and friction is holding them together until the expander passes the connection; it is inherent that the friction between both thread would cause the coupling to be “friction locked” and “axially tolerant”).

	Claim 29, Bennett discloses: 
A sealed coupling (see figs. 3-7) between at least two pipes that are mounted on one another, the sealed coupling comprising two pipes (102 and 104, figs. 6-7) that are coupled at free ends thereof on lateral surfaces abutting one another, 
wherein the two pipes are mounted in an axial floating manner relative to one another (it is inherent that a threaded connection would allow an axial floating manner; see figs. 6-7) by way of the sealed coupling, 
which enables relative axial displacement between the two pipes upon changes in temperature while maintaining a seal formed between the at least two pipes (it is inherent that a change in temperature AND adjusting the threaded connection between both pipes would meet this limitation), 
wherein the sealed coupling is in an overlap region (112, fig. 6) of the two pipes, 
wherein a deformation point (108, figs 3-7) is disposed on at least one predefined circumferential position having a predefined axial length in the overlap region (see fig. 3), 
by way of which the deformation point abutting of the lateral surfaces on one another to form a seal is ensured with approximately uniform axial pre-tension force on the overlap region (see fig. 6, where the threads provide axial pretension force on the overlap region) in an event of axial displacement of the two pipes relative to one another, 
wherein an outer pipe of the at least two pipes is an integral single-piece construction (see fig. 6), 
wherein the outer pipe and at least a majority of the deformation point, which is disposed on the outer pipe, are exposed at the sealed coupling (see fig. 6).

Claim 30, Bennett discloses: 
The sealed coupling of claim 29 configured as a self-locking coupling (see fig. 6, where once the threads are engaged to one another, the coupling is “self-locking” due to easy installation), the sealed coupling being mounted in a floating manner axially (it is inherent that a screwing effect at the joint would cause the pipes to be in an “axially floating manner”) and being tolerant of thermal expansion (it is inherent that the threaded connection could withstand some sort of thermal expansion as regular environmental temperatures regularly change).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 22-24, 27, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet as applied to claim 16 above. 
In regards to claim 22, while Bennett does not expressly disclose the axial length of the deformation point is in a range of 10% to 30% of a diameter of the outer pipe; 
the axial length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.                 It would have been obvious to one having ordinary skill in the art at the time of invention to modify Bennett to have the axial length of the deformation point in a range of 10% to 30% of a diameter of the outer pipe, as the axial length may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

In regards to claim 23, while Bennett does not expressly disclose at least one of the deformation point in a circumferential direction is larger than 0.3 mm or greater than 1% of a diameter of the outer pipe; or the deformation point in a circumferential direction is smaller than 1 mm or less than 5% of the diameter of the outer pipe; 
the dimensions of the deformation point may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.                 It would have been obvious to one having ordinary skill in the art at the time of invention to modify Bennett to have the dimensions of the deformation point larger than 0.3 mm or greater than 1% of a diameter of the outer pipe; or the deformation smaller than 1 mm or less than 5% of the diameter of the outer pipe, as the deformation point may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

In regards to claim 24, while Bennett does not expressly disclose the deformation point is overlapped in the axial direction by the inner pipe by at least 5% of a diameter of the outer pipe or at least 3 mm; or a sealing surface overlaps the deformation point inward in the axial direction by at least 3 mm or at least 5% of the diameter of the outer pipe.; 
the dimensions of the deformation point or sealing surface may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.                 It would have been obvious to one having ordinary skill in the art at the time of invention to modify Bennett to have the deformation point overlapped in the axial direction by the inner pipe by at least 5% of a diameter of the outer pipe or at least 3 mm; or a sealing surface overlap the deformation point inward in the axial direction by at least 3 mm or at least 5% of the diameter of the outer pipe., as the deformation point or sealing surface may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

In regards to claim 27, Bennet discloses:
The sealed coupling of claim 16 but does not disclose wherein the inner pipe comprises metal and the outer pipe comprises plastic.
However, while Bennett does not disclose a first pipe comprised of metal and a second pipe comprised of plastic, a selection of a known material for a known pipe would not produce any new or unexpected results as one of ordinary skill would use either a metal pipe or a plastic pipe based on its suitability for its intended use. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a first pipe comprised of metal and a second pipe comprised of plastic because it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

In regards to claim 28, while Bennett does not expressly disclose the axial relative movements of the at least two pipes relative to one another in a range of 5 to 15 mm or 20% to 40% of a diameter of the inner pipe; 
the axial relative movement may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.                 It would have been obvious to one having ordinary skill in the art at the time of invention to modify Bennett to have the axial relative movements of the at least two pipes relative to one another in a range of 5 to 15 mm or 20% to 40% of a diameter of the inner pipe, as the axial relative movement may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

	In regards to claim 32, Bennett discloses: 
A pipe-in-pipe arrangement configured as a sealed coupling, which is tolerant of thermal expansion, between a first pipe and a second pipe, 
wherein the first pipe is an interior overlapping collecting pipe and the second pipe is an exterior overlapping discharge pipe, 
wherein the second pipe has slotted deformation points, is mounted in an axially floating manner on a conical sealing surface of the first pipe in an overlap region, and is sealed by surface pressure, 
wherein the first and second pipes form a seal that permits relative axial displacement between the pipes while maintaining the seal, with the second pipe being an integral single-piece construction,
 but does not disclose a first pipe comprised of metal and a second pipe comprised of plastic. 
However, while Bennett does not disclose a first pipe comprised of metal and a second pipe comprised of plastic, a selection of a known material for a known pipe would not produce any new or unexpected results as one of ordinary skill would use either a metal pipe or a plastic pipe based on its suitability for its intended use. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a first pipe comprised of metal and a second pipe comprised of plastic because it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

Claim(s) 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer (U.S. Patent No. 4,486,034).
	In regards to claim 29, Sauer discloses:
A sealed coupling between at least two pipes that are mounted on one another, the sealed coupling comprising two pipes (see annotated Fig. 1) that are coupled at free ends thereof on lateral surfaces abutting one another, 
wherein the two pipes are mounted in an axial floating manner relative (it can be seen in fig. 1, that there is some axial play that would maintain a seal between both pipes) to one another by way of the sealed coupling (see Fig. 1) which enables relative axial displacement between the two pipes upon changes in temperature (it does not appear a change in temperature would affect the seal between both pipes), 
wherein the sealed coupling is in an overlap region of the two pipes (see fig. 1), 
wherein a deformation point (see annotated Fig. 1) is disposed on at least one predefined circumferential position having a predefined axial length in the overlap region, by way of which the deformation point abutting of the lateral surfaces on one another to form a seal is ensured with approximately uniform axial pre-tension force on the overlap region in an event of axial displacement of the two pipes relative to one another, 
wherein the outer pipe and at least a majority of the deformation point, which is disposed on the outer pipe, are exposed at the sealed coupling,
but does not disclose: 
wherein an outer pipe of the at least two pipes is an integral single-piece construction.
However, while Sauer does not explicitly disclose the a single-piece construction, modifying parts from a multiple-pieces to a single-piece construction is knowledge within one of ordinary skill in the art to reduce the number of parts and assembly costs/time.
It would have been obvious to one of ordinary skill in the art before the effective filling date to either have the clamp comprising the slots on the outer surface of the outer pipe OR the pipe and clamp to be in a single-piece construction to reduce the cost of assembly and the number of parts as it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” (see MPEP 2144.04(V)(B)). In this case, have the clamp and outer pipe as a single-piece construction would be merely a matter of obvious engineering choice which would reduce the cost of assembly and the number of parts. 

Claim 30, Sauer discloses:
The sealed coupling of claim 29 configured as a self-locking coupling, the sealed coupling being mounted in a floating manner axially and being tolerant of thermal expansion (see Col. 5, Line 16, where the first pipe is made of a thermoplastic material).

	Claim 31, Sauer discloses:
The sealed coupling of claim 29 wherein a coefficient of thermal expansion of the outer pipe is greater than a coefficient of thermal expansion of the inner pipe (see Col. 5, Lines 15 – 18 where the outer pipe is made of plastic and the inner pipe is made of metal and it is inherent that plastic pipes have a greater coefficient of thermal expansion than metals).

	Claim 32, Sauer discloses:
A pipe-in-pipe arrangement configured as a sealed coupling, which is tolerant of thermal expansion (see Col. 5, Line 16, where the outer pipe is made of a thermoplastic material; see annotated Fig. 1 below), between a first pipe comprised of metal and a second pipe comprised of plastic (see Col. 5, Lines 15 – 18 where the second pipe is made of plastic and the first pipe is made of metal), 
wherein the first pipe (considered as the inner pipe in annotated Fig. 1 below) is an interior overlapping collecting pipe and the second pipe (considered as the outer pipe in annotated Fig. 1) is an exterior overlapping discharge pipe, 
wherein the second pipe has slotted deformation points (see annotated Fig. 1), is mounted in an axially floating manner on a conical sealing surface of the first pipe in an overlap region, and is sealed by surface pressure, 
wherein the first and second pipes form a seal that permits relative axial displacement between the pipes while maintaining the seal (it can be seen in fig. 1, that there is some axial play that would maintain a seal between both pipes), 
but does not disclose the second pipe being an integral single-piece construction.
However, while Sauer does not explicitly disclose the a single-piece construction, modifying parts from a multiple-pieces to a single-piece construction is knowledge within one of ordinary skill in the art to reduce the number of parts and assembly costs/time.
It would have been obvious to one of ordinary skill in the art before the effective filling date to either have the clamp comprising the slots on the outer surface of the outer pipe OR the pipe and clamp to be in a single-piece construction to reduce the cost of assembly and the number of parts as it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” (see MPEP 2144.04(V)(B)). In this case, have the clamp and outer pipe as a single-piece construction would be merely a matter of obvious engineering choice which would reduce the cost of assembly and the number of parts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kess (EP-0237904) discloses a similar device to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679